DETAILED ACTION
This is an application based on application number 14/680,130 filed 7 April 2016, which claims priority to US Provisional Application No. US 61/975,986 filed 7 April 2015. Claims 1, 3-14, 20-25, 31-37, 43-52, 58-60, 62-88 are pending. Claims 9-14, 20-25, 31-37, and 43-52 are withdrawn from consideration due to Applicant’s election. Claims 2, 15-19, 26-30, 38-42, 53-57, and 61 are canceled.
Amendment to the claims, filed 8 April 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §112(a) rejection, made of record in the Office action mailed 8 December 2020, is withdrawn due to Applicant’s amendments in the response filed 8 April 2021.
The 35 U.S.C. §112(b) rejection, made of record in the Office action mailed 8 December 2020, is withdrawn due to Applicant’s amendments in the response filed 8 April 2021.

Claim Objections
Claims 1, 79, and 84 objected to because of the following informalities:
In line 14 of claim 1, “comprising” should be changed to “comprises” for the sake of clarity.
In line 16 of claim 79, “comprising” should be changed to “comprises” for the sake of clarity.
In line 14 of claim 84, “comprising” should be changed to “comprises” for the sake of clarity.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 58-60, are 62-88 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 79, and 84 each recite the newly added limitation “wherein the reaction includes a chain transfer agent” in their respective last lines. There is insufficient antecedent basis for the limitation in the claims. For the purpose of prosecution, “the reaction” is construed to refer to the “emulsion process” recited earlier in each claim.

Claims 3-8, 58-60, 62-78, 80-83, and 85-88 do not remedy the deficiencies of the parent claims and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-4, 7-8, 58-60, 62-69, 71, 73, and 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Katsura et al. (US Patent No. 5,667,889) (Katsura).

Regarding instant claims 1, 4, 7-8, and 88, Katsura discloses a primer layer composition comprising at least one polyurethane resin comprising at least one monomer which, in the polymerized state, comprises at least one ethylenically unsaturated group, preferably a vinyl group (col. 4, lines 18-22), wherein the ethylenically unsaturated monomer component of the polyurethane resin is an acrylate monomer (col. 4, lines 57-58); therefore, Katsura necessarily discloses a primer layer composition comprising a polyurethane acrylate. 
	Katsura further discloses the polyurethane is the reaction product of an organic polyisocyanate (col 4, lines 29-31) and does not disclose that the organic polyisocyanate is necessarily isophorone diisocyanate.
	Katsura further discloses the primer layer composition comprises a surfactant (col. 6, lines 40-42), which necessarily meets the claimed surface tension modifier.

	Katsura further discloses the primer composition comprises a cross-linking agent (col. 5, lines 54-57).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the materials specifically disclosed in Katsura as useable together to arrive at the claimed primer composition.
	The limitations “for retaining adhesive disposed thereon” in line 1 and “wherein when the primer composition is a layer in a multilayer construction… wherein the reaction includes a chain transfer agent” in lines 9-19 are intended use limitations of the claimed “primer composition”. It must be noted that the claims are drawn to a “primer composition”, and limitations drawn to its use in combination with a particular adhesive and limitations to the adhesive composition thereof merely limit the intended use of the primer composition.
	A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention (i.e., the specific primer composition) and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure (i.e., the primer composition) is capable of performing the intended use, then it meets the claim. Therefore, while Katsura does not explicitly disclose the recited intended use limitations regarding the particular emulsion adhesive composition, since Katsura encompasses an embodied primer composition that is substantially identical to that of the claims, the encompassed embodiment is 
	Katsura is silent with regard to other necessary components in the primer layer composition other than the polyurethane acrylate, surfactant, liquid vehicle component, and cross-linking agent cited above. Therefore, Katsura is construed to meet the “consisting of” transitional phrase required by the claims.

Regarding instant claim 3, Katsura further discloses that the organic polyisocyanate component of the polyurethane resin is an aliphatic polyisocyanate (col. 4, lines 34-36); therefore, the polyurethane acrylate of Katsura is considered an aliphatic polyurethane acrylate.


Regarding instant claims 58-60, Katsura further discloses the polymeric polyol component of the polyurethane resin is a polyester or polyether (col. 4, lines 48-53); therefore, the polyurethane acrylate of Katsura is considered a polyether urethane acrylate or polyester urethane acrylate.

Regarding instant claims 62-65, Katsura further discloses that the organic polyisocyanate component of the polyurethane resin is an aliphatic polyisocyanate (col. 4, lines 34-36), which is construed to encompass an embodiment wherein the polyisocyanate comprises a predominantly aliphatic polyisocyanate component that is 100 weight% aliphatic.

Regarding instant claim 66, Katsura further discloses that the organic polyisocyanate component of the polyurethane resin is an aromatic polyisocyanate (col. 4, lines 34-36).

Regarding instant claim 67, Katsura further discloses that the organic polyisocyanate component of the polyurethane resin is 1,6-hexamethylene diisocyanate (col. 4, lines 34-38).

Regarding instant claim 68, Katsura further discloses that the organic polyisocyanate component of the polyurethane resin is 2,4-toluene diisocyanate or 2,6-toluene diisocyanate (col. 4, lines 34-41).

Regarding instant claim 69, Katsura further discloses that the organic polyisocyanate component of the polyurethane resin is 4,4’-diphenylmethane diisocyanate or 2,4’-diphenylmethane diisocyanate (col. 4, lines 34-43).

Regarding instant claim 71, Katsura further discloses that the organic polyisocyanate component of the polyurethane resin is cyclohexane-1,4-diisocyanate (col. 4, lines 34-39).

Regarding instant claim 73, Katsura further discloses that the organic polyisocyanate component of the polyurethane resin is 4,4’-dicyclohexylmethane diisocyanate (col. 4, lines 34-39).

Regarding instant claims 77-78, Katsura further discloses that the organic polyisocyanate component of the polyurethane resin can be a mixture of polyisocyanates (col. 4, lines 34-46), or a single diisocyanate.

Regarding instant claims 79-80, Katsura discloses a primer layer composition comprising at least one polyurethane resin comprising at least one monomer which, in the polymerized state, comprises at least one ethylenically unsaturated group, preferably a vinyl group (col. 4, lines 18-22), wherein the ethylenically unsaturated monomer component of the polyurethane resin is an acrylate monomer (col. 4, lines 57-58); therefore, Katsura necessarily discloses a primer layer composition comprising a polyurethane acrylate. 
	Katsura further discloses the polyurethane is the reaction product of an organic polyisocyanate (col 4, lines 29-31) and does not disclose that the organic polyisocyanate is necessarily isophorone diisocyanate.
	Katsura further discloses the primer layer composition comprises a surfactant (col. 6, lines 40-42), which necessarily meets the claimed surface tension modifier.
	Katsura further discloses the primer layer is in the form of an aqueous dispersion (col. 6, lines 43-44) (i.e., the primer composition comprises a liquid vehicle component selected from water).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the materials specifically disclosed in Katsura as useable together to arrive at the claimed primer composition.
	The limitations “for retaining adhesive disposed thereon” in line 1 and “wherein when the primer composition is a layer in a multilayer construction… wherein the reaction includes a chain transfer agent” in lines 9-19 are intended use limitations of the claimed “primer composition”. It must be noted that the claims are drawn to a “primer composition”, and limitations drawn to its use in combination with a particular adhesive and limitations to the adhesive composition thereof merely limit the intended use of the primer composition.
	A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention (i.e., the specific primer composition) and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure (i.e., the primer composition) is capable of performing the intended use, then it meets the claim. Therefore, while Katsura does not explicitly disclose the recited intended use limitations regarding the particular emulsion adhesive composition, since Katsura encompasses an embodied primer composition that is substantially identical to that of the claims, the encompassed embodiment is considered capable of performing the intended use of the claimed primer, absent evidence to the contrary.


Regarding instant claim 81, Katsura further discloses that the organic polyisocyanate component of the polyurethane resin is 2,4-toluene diisocyanate or 2,6-toluene diisocyanate (col. 4, lines 34-41).

Regarding instant claim 82, Katsura further discloses that the organic polyisocyanate component of the polyurethane resin is 4,4’-diphenylmethane diisocyanate or 2,4’-diphenylmethane diisocyanate (col. 4, lines 34-43).

Regarding instant claim 83, Katsura further discloses that the organic polyisocyanate component of the polyurethane resin is 4,4’-dicyclohexylmethane diisocyanate (col. 4, lines 34-39).

Regarding instant claim 84, Katsura discloses a primer layer composition comprising at least one polyurethane resin comprising at least one monomer which, in the polymerized state, comprises at least one ethylenically unsaturated group, preferably a vinyl group (col. 4, lines 18-22), wherein the ethylenically unsaturated monomer component of the polyurethane resin is an acrylate monomer (col. 4, lines 57-
	Katsura further discloses the polyurethane is the reaction product of an organic polyisocyanate (col 4, lines 29-31) and does not disclose that the organic polyisocyanate is necessarily isophorone diisocyanate.
	Katsura further discloses the primer layer composition comprises a surfactant (col. 6, lines 40-42), which necessarily meets the claimed surface tension modifier.
	Katsura further discloses the primer layer is in the form of an aqueous dispersion (col. 6, lines 43-44) (i.e., the primer composition comprises a liquid vehicle component selected from water).
	Katsura further discloses the primer composition comprises a cross-linking agent (col. 5, lines 54-57).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the materials specifically disclosed in Katsura as useable together to arrive at the claimed primer composition.
	The limitations “for retaining adhesive disposed thereon” in line 1 and “wherein when the primer composition is a layer in a multilayer construction… wherein the reaction includes a chain transfer agent” in lines 9-19 are intended use limitations of the claimed “primer composition”. It must be noted that the claims are drawn to a “primer composition”, and limitations drawn to its use in combination with a particular adhesive and limitations to the adhesive composition thereof merely limit the intended use of the primer composition.

	Katsura is silent with regard to other necessary components in the primer layer composition other than the polyurethane acrylate, surfactant, liquid vehicle component, and cross-linking agent cited above. Therefore, Katsura is construed to meet the “consisting of” transitional phrase required by the claims.

Regarding instant claim 85, Katsura further discloses that the organic polyisocyanate component of the polyurethane resin is 2,4-toluene diisocyanate or 2,6-toluene diisocyanate (col. 4, lines 34-41).

Regarding instant claim 86, Katsura further discloses that the organic polyisocyanate component of the polyurethane resin is 4,4’-diphenylmethane diisocyanate or 2,4’-diphenylmethane diisocyanate (col. 4, lines 34-43).

Regarding instant claim 87, Katsura further discloses that the organic polyisocyanate component of the polyurethane resin is 4,4’-dicyclohexylmethane diisocyanate (col. 4, lines 34-39).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Katsura in view of Kanai et al. (US Patent No. 4,364,885) (Kanai).

Regarding instant claim 5, Katsura discloses a primer layer composition in the form of an aqueous dispersion, as cited above. Katsura discloses that said primer layer composition comprises a surfactant to promote spreading thereof when applied to a film substrate (col. 6, lines 40-42).
	Katsura does not explicitly disclose the specific surfactant.
	However, Kanai discloses a primer composition comprising a surface-active agent that promotes the wetting of a substrate to which the primer is applied (col. 6, lines 50-67), wherein said surface active agent is selected from anionic surface-active agents (col. 3, lines 30-40).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the anionic surface-active agent of Kanai as the surfactant in Katsura. The motivation for doing so would have been that Kanai establishes anionic surface active agents are known in the art of primers for the promotion of substrate of wetting. The simple substitution of one known element for another is likely to be obvious when predictable KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Kanai with Katsura to obtain the invention as specified by the instant claim.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katsura in view of Kanai as applied to claim 5 above, and further in view of Zaleski et al (US Patent No. 4,981,730) (Zaleski).

Regarding instant claim 6, Katsura in view of Kanai discloses a primer composition comprising an anionic surfactant as cited above. Further, Kanai discloses that examples of surfactants include alkylsulfosuccinates (col. 6, lines 67-68 to col. 7, lines 1-3).
	Katsura in view of Kanai does not explicitly disclose the anionic surfactant is selected from dioctyl sodium succinate.
	However, Zaleski discloses coating composition and coated substrates (Title) comprising an anionic surfactant (col. 2, lines 2-6), wherein said anionic surfactant is selected from dioctyl sodium sulfosuccinate (col. 4, lines 40-57).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the dioctyl sodium sulfosuccinate of Zaleski as the anionic surfactant in the polyurethane acrylate composition of Katsura in view of Kanai. The motivation for doing so would have been that dioctyl sodium sulfosuccinate meets the need of 
	Therefore, it would have been obvious to combine Zaleski with Katsura in view of Kanai to obtain the invention as specified by the instant claim.

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Katsura in view of Primeaux, II (US Patent No. 5,759,695) (Primeaux).

Regarding instant claim 70, Katsura discloses the primer composition comprising aliphatic and aromatic diisocyanates as cited above, but does not disclose the specific diisocyanates of the claim.
	However, Primeaux discloses aliphatic isocyanates including 2,4´-dicyclohexyl-methane diisocyanate and aromatic isocyanates including: 2,4- and 2,6-toluene diisocyanate; diphenylene 4,4´-diisocyanate (i.e., diphenylmethane diisocyanate); and bitolylene diisocyanate (col. 4, lines 34-64).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teaching of the prior art before him or her to use the aliphatic and aromatic diisocyanates of Primeaux in the composition of Katsura. The motivation for doing so would have been that Primeaux recognizes that bitolylene diisocyanate is an art recognized functionally equivalent alternative to at least toluene diisocyanate and diphenylmenthane diisocyanate, which are disclosed by Katsura.
	Therefore, it would have been obvious to combine Primeaux with Katsura to obtain the invention as specified by the instant claim.

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Katsura in view of Stollmaier et al. (US Patent Application Publication No. US 2007/0208133 A1) (Stollmaier).

Regarding instant claim 72, Katsura discloses the primer composition comprising aliphatic and aromatic diisocyanates as cited above, but does not disclose the specific diisocyanates of the claim.
	However, Stollmaier discloses polyurethane prepolymers comprising a polyisocyanate component (page 1, paragraph [0015]). The polyisocyanate component includes toluene diisocyanate, diphenylmethane diisocyanate, and 1,4-(bisisocyanatomethyl)cylcohexane (page 1, paragraph [0017]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teaching of the prior art before him or her to use the diisocyanate of Stollmaier in the composition of Katsura. The motivation for doing so would have been that Stollmaier recognizes that 1,4-(bisisocyanatomethyl)cylcohexane is an art recognized functionally equivalent alternative to at least toluene diisocyanate and diphenylmenthane diisocyanate, which are disclosed by Katsura.
	Therefore, it would have been obvious to combine Stollmaier with Katsura to obtain the invention as specified by the instant claim.

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Katsura in view of Matthews et al. (US Patent No. 3,939,123) (Matthews).

Regarding instant claim 74, Katsura discloses the primer composition comprising aliphatic and aromatic diisocyanates as cited above, but does not disclose the specific diisocyanates of the claim.
	However, Matthews discloses polyurethanes (Title) comprising organic diisocyanates including hexamethylene diisocyanate and dimer acid diisocyanate (col. 2, lines 47-60).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teaching of the prior art before him or her to use the diisocyanate of Matthews in the composition of Katsura. The motivation for doing so would have been that Matthews recognizes that dimer acid diisocyanate is an art recognized functionally equivalent alternative to at least hexamethylene diisocyanate, which is disclosed by Katsura.
	Therefore, it would have been obvious to combine Matthews with Katsura to obtain the invention as specified by the instant claims.

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Katsura in view of Ryu et al. (US Patent Application Publication No. US 2009/0135489 A1) (Ryu).

Regarding instant claim 75, Katsura discloses the primer composition comprising aliphatic and aromatic diisocyanates as cited above, but does not disclose the specific diisocyanates of the claim.
[0040]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teaching of the prior art before him or her to use the diisocyanate of Ryu in the composition of Katsura. The motivation for doing so would have been that Ryu recognizes that trimethyl hexamethylene diisocyanate is an art recognized functionally equivalent alternative to at least diphenylmethane diisocyanate and hexamethylene diisocyanate, which are disclosed by Katsura.
	Therefore, it would have been obvious to combine Ryu with Katsura to obtain the invention as specified by the instant claim.

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Katsura in view of Schwalm et al. (US Patent Application Publication No. US 2008/0194725 A1) (Schwalm).

Regarding instant claim 76, Katsura discloses the primer composition comprising aliphatic and aromatic diisocyanates as cited above, but does not disclose the specific diisocyanates of the claim.
	However, Schwalm discloses polyurethane acrylates comprising at least one polyisocyanate selected from hexamethylene diisocyanate and derivatives of lysine diisocyanate (page 2, paragraph [0039]).

	Therefore, it would have been obvious to combine Schwalm with Katsura to obtain the invention as specified by the instant claim.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112 rejections of record, the rejections are withdrawn and replaced by new grounds of rejection necessitated by Applicant’s amendments.
In response to Applicant’s arguments regarding the prior art rejections of record, the rejections are altered to address Applicant’s amendments. Applicant’s arguments, however, are unpersuasive.
Applicant submits that the prior art of record does not disclose all of the claimed features. Specifically, Applicant contends that the cited prior art does not teach or suggest anchorage for an emulsion adhesive and the composition of the emulsion adhesive thereof. 
	Applicant’s argument is unpersuasive. As discussed above, the claims are drawn to “a primer composition”, and limitations drawn to the function of the primer (i.e., anchoring a particular emulsion adhesive” and limitations drawn to the composition of .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1796                                                                                                                            
/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        05/06/2021